Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment after the Non-final office action filed on May 14, 2021, is acknowledged and has been entered. Claims 2, 4-7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50, 53, 57, 114, 123, and 124 were previously pending in the application. 
	Claims 2, 4, 6, 7, 10, 13, 24-26, 28, 36, 44, and 48 have been amended.
	Claims 5, 57, 114, 123, and 124 have been cancelled.
	Claims 2, 4, 6, 7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50, and 53 are currently being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021, has been considered and entered. 
NEW OBJECTIONS AND REJECTIONS
Claim Objections
Claim 26 is objected to because of the following informalities: “any one of SEQ ID NOs: 39-42, 99-101, 157-160, 217-219, 275-178,…” seems to be  “any one of SEQ ID NOs: 39-42, 99-101, 157-160, 217-219, 275-278,…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of any CD123 heavy chain binding domain amino acid sequence of any one of SEQ ID NOs: 98-101, 125-160, 184-219, 243-278, 302-333, 478, 480, 483, 485, 556-587”. However, at least SEQ ID NOs: 275-278 and 302-333 encode only variable light chains without any heavy chain complementary determining region, see pages 124-127, Table 11, page 128-175, Table 12A. Claim 24 further recites “a light chain complementary determining region 1 (LC CDR 1), a light chain complementary determining region 2 (LC CDR2), and a light chain complementary determining region 3 (LC CDR3) of any CD123 light chain binding domain amino acid sequence of any one of SEQ ID NOs: 98-101, 125-160, 184-219, 243-278, 302-333, 478, 480, 483, 485, 556- 587”. However, at least SEQ ID NOs: 216-219 and 243-274 encode only variable heavy chains without any light chain 
Claim 26 recites “i) the amino acid sequence of any heavy chain variable region of a CD 123 binding domain with an amino acid sequence of any one of SEQ ID NOs: 39-42, 99-101, 157-160, 217-219, 275-178, 478-485, 557-587;  ii) an amino acid sequence having at least one, two or three modifications but not more than 30, 20 or 10 modifications to the amino acid sequence of any heavy chain variable region of a CD123 binding domain with an amino acid sequence of any one of SEQ ID NOs: 39-42, 99-101, 157-160, 217-219, 275-178, 478-485, 557-587”. However, at least SEQ ID NOs 39-42 are not amino acid sequences. In addition, at least SEQ ID NOs: 275-278 encode only variable light chains without any heavy chain complementary determining region, see pages 124-127, Table 11, page 128-175, Table 12A. Therefore, the claim is indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 28 recites “(i) the amino acid sequence of any light chain variable region of a CD 123 binding domain of any one of SEQ ID NOs: 98-101, 125-160, 184-219, 243-278, 302-333, 478, 480, 483, 485, 556- 587”. However, at least SEQ ID NOs: 216-219 and 243-274 encode only variable heavy chains, see pages 124-127, Table 11, page 128-175, Table 12A. Therefore, the claim is indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 26, 28, 31, 32, 37, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
These claims do not define specific combinations of heavy chain and light chain CDRs. Additionally, the heavy chain CDRs and/or light chain CDRs of the CD123 binding domain are not limited to being present in heavy chain or light chain variable regions of an antibody and are not limited to being present in any order, e.g., encompassing any combination of any heavy chain and any light chain. Additionally, claims 26 and 28 encompass the CD123 binding domain with no more than 5%  the variation can be in the CDRs and modify the specificity of the antibody to an extent that it does not bind anymore the claimed target. Claim 32 encompasses the transmembrane domain with no more than 20 modifications (~85%) of SEQ ID NO: 6; claim 34 encompasses the hinge domain with no more than 5% modification of SEQ ID NO: 2; claim 37 encompassed the costimulatory domain with no more than 20 modifications (~15%) of SEQ ID NO: 7, 9, and 10, claim 42 encompasses the CAR with no more than 30 modifications of SEQ ID NOs: 98, 99, 100, 101. Thus the claims encompass a broad genus of CD123 specific chimeric antigen receptors encompassing a broad genus of variation in the CD123 binding domain, transmembrane domain, and intracellular domain. 
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable. The unpredictable sensitivity of protein function and interaction to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully 
Although the rejected claims do not explicitly recite antibody, the recited “CD123 binding domain” would require the association of the complete heavy and light chain variable regions of a given CD123 binding domain, each of which consists three “complementarity determining regions” (CDRs). In view of the importance of the role played by each single amino acid in the binding of a binding domain, e.g. antibody, to its target, especially at the level of its CDRs (see Rudikoff et al., PNAS 1982, Vol. 79, 1979-1983), a claim to a binding domain which is structurally characterized by less than the full sequence of all the CDRs, and their specific order, cannot be seen to sufficiently disclose a binding domain, e.g. antibody, with any particular properties. 
In the instant case, although the specification disclose several CD123 CARs and CD123 scFvs and CD123 binding domains (e.g. Tables 11 and 12), it fails to provide sufficient written description for all CD123 binding domains encompassed by these claims, e.g. all possible combinations of any heavy chain and any light chain and/or with amino acid variations, as claimed . Thus, these claims are properly rejected as lacking written description for CD123-binding domains encompassed by the claims.

Response to Arguments
For the rejection of claims 24, 25, 26, 28, and 31 under 35 U.S.C. 112(a) applicant argues:

    PNG
    media_image1.png
    235
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    242
    650
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. It has been acknowledged that 36 CD123 CARs were disclosed in the specification. However, under BRI, as set forth above, the claims encompass CD123 binding domains comprising any combinations of CDRs e.g. CDRs listed in claim 25, and any combinations of heavy chains and light chains, which would include millions of possible variants. Taking account of no more than 30 amino acid modification, or 95% the number of CD123 binding domains is enormous and many of them may not bind to CD123. Although Applicants may argue that it is possible to screen for CD123 binding domain that bind the CD123 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The CD123 epitopes provide no information about the structure of a binding domain that binds to them.
Amendment to claims 24, 25, 26, 28, and 31 are acknowledged, however, the amendment did not overcome 112(a) rejection because the claim is still drawn to a very broad genus which is not supported with sufficient description. Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 4, 6, 7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50, and 53, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon (Brogdon et al., US 2016/0068601 A1,  Appl. No.:14/830,392, Publication Date: 2016-03-10, in IDS), and in view of Lee (Lee et al., Blood, 124:188-195, Publication Date: 2014-05-29), Vaddi (Vaddi et al., Expert Opinion on Pharmacotherapy, 13:16, 2397-2407, Publication Date:2012-10-10), and Ouyang (Ouyang et al., Cytometry Part B 2015, 88B:236-243, Publication Date: 2014-12-30) .
Examiner’s Note: based on the instant Specification, “In embodiments, the subject is identified as at risk for CRS if the subject has a high tumor burden, e.g., prior to administration of a CAR therapy”, under BRI, all cancer/tumor patients can be identified as at risk for CRS and be a subject in need of the treatment, see page 38, lines 15-17. 
Brogdon teaches a method of CAR-therapy to treat a disease or condition associated expression of CD123 ([0003]), a B cell antigen as evidenced by the instant specification (page 3, line 8).
Brogdon teaches the CAR comprises an anti-CD123 binding domain, a transmembrane domain, and an intracellular signaling domain ([0006]).
Brogdon teaches the method of treating a patient having a cancer associated with expression of CD123, or at risk of having a cancer associated with expression of CD123, using CD123 CAR-expressing cell ([0697]).
Brogdon teaches that the method can be used to treat hematologic diseases, including myelofibrosis ([0723]).

Brogdon does not teach administering a JAK-STAT in combination with CAR-therapy.
Lee teaches that cytokine release syndrome (CRS) is a potentially life-threatening toxicity that has been observed following administration of adoptive T-cell therapies for cancer (Abstract).
Lee teaches that CRS occurs as a direct result of supraphysiological levels of inflammatory cytokines (page 190, col. 2, para. 3), including IL-6 (Abstract).
Lee teaches that JAK-STAT is involved in IL-6 signaling pathway (Fig. 1B).
Vaddi teaches that JAKs are intracellular non-receptor tyrosine kinases that are required for signaling of a number of cytokines (page 2400, col. 1, para. 4).
Vaddi teaches that ruxolitinib (the elected species) is a potent inhibitor of JAK1 and JAK2, the molecular effect of which can be measured by examining the inhibition of STAT phosphorylation (page 2399, col. 2, para. 2).
Vaddi teaches that ruxolitinib treatment reduced levels of circulating pro-inflammatory cytokines in patients with myelofibosis (MF) patients; and changes in selected cytokines correlated with symptomatic improvement (page 2399, col. 2, para. 2). 
Vaddi teaches that ruxolitinib has the potential to offer meaningful short-term and long-term benefits to patients with MF, and based on its mechanism of action may also prove beneficial in other malignancies (page 2404, col. 1, para. 2).

Taken together, Brogdon teaches a method of using CAR-therapy for cancers associated with CD123, e.g. myelofibosis. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of Brogdon and to add a JAK-STAT inhibitor, such as ruxolitinib, in the CAR-therapy. Because ruxolitinib has shown positive clinical activity in treating cancer patients, it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents. Furthermore, CAR-therapy may cause severe negative side effects of CRS (Lee, Abstract), as a JAK-STAT inhibitor, ruxolitinib reduces inflammatory cytokines levels in patients, as recognized by Vaddi (page 2400, col. 2, para. 2). One of skill in the art would have been motivated to find the optimal treatment for cancers like MF and/or patients at risk of developing CRS, by combining the CAR-therapy with a JAK-STAT inhibitor, such as ruxolitinib.  Given that that claimed compounds, ruxolitinib was a FDA proved cancer drug, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.
Regarding claims 14 and 18, in combination administration, the JAK-STAT inhibitor can only be administered sequentially, prior to, or concurrently to the CAR.
Regarding claims 24, 25, 26, 28 and 31, applicant elected a specific CD123 binding domain comprising HC CDRs 1-3 of SEQ ID NO: 517 + 522 + 527 and LC CDRs 1-3 of SEQ ID NO: 532 + 537 + 542; e.g. SEQ ID NO: 480. 


    PNG
    media_image4.png
    379
    582
    media_image4.png
    Greyscale


	
Brogdon teaches the CD123 binding domain comprising HC CDRs 1-3 of SEQ ID NO: 517 + 522 + 527:

    PNG
    media_image5.png
    199
    579
    media_image5.png
    Greyscale


Claim 32 recites the transmembrane domain comprises the amino acid of SEQ ID NO: 6 (the elected species). Brogdon teaches a transmembrane domain comprises 

    PNG
    media_image6.png
    139
    573
    media_image6.png
    Greyscale

Claim 34 recites the CD 123 binding domain is connected to the transmembrane domain by a hinge region, comprising SEQ ID NO:2. Brogdon teaches an exemplary hinge/spacer sequence of SEQ ID NO:2 ([0338], claim 35), which is identical to the instant claim:

    PNG
    media_image7.png
    141
    570
    media_image7.png
    Greyscale

	Regarding claim 36, Brogdon teaches the encoded intracellular domain comprises a costimulatory domain, wherein the co stimulatory domain comprises a functional signaling domain obtained derived from a protein selected from the group consisting of a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein, a cytokine receptor, an integrin, a signaling lymphocytic activation molecule (SLAM protein), an activating NK cell receptor, BTLA, a Toll ligand receptor, OX40, CD2, CD7, CD27, CD28, CD30, CD40, CDS, ICAM-1, LFA-1 (CDlla/CD18), 4-lBB (CD137), B7-H3, CDS, ICAM-1, ICOS(CD278), GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRFl), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL2R beta, IL2R gamma, IL 7R alpha, ITGA4, VLAl, CD49a, 
NKG2D, NKG2C, TNFR2, TRANCE/RANKL, DNAMl (CD226), SLAMF4 (CD244, 2B4), CD84, CD96 (Tactile), CEACAMl, CRTAM, Ly9 (CD229), CD160 (BY55), PSGLl, CDl00 (SEMA4D), CD69, SLAMF6 (NTB-A, Ly108), SLAM (SLAMFl, CD150, IPO-3), BLAME (SLAMFS), SELPLG (CD162), LTBR, LAT, GADS, SLP-76, PAG/Cbp, CD19a, and a ligand that specifically binds withCD83 (claim 37).
Claim 37 recites the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 10 (the elected species). Brogdon teaches an intracellular signaling domain comprising the amino acid sequence of SEQ ID NO:10 (claims 40), which is identical to the instant claim:

    PNG
    media_image8.png
    199
    570
    media_image8.png
    Greyscale

Regarding claim 41, Brogdon teaches that the CAR further comprise a leader sequence of SEQ ID NO:1, which is identical to the instant claim:

    PNG
    media_image9.png
    141
    572
    media_image9.png
    Greyscale
 


    PNG
    media_image10.png
    595
    588
    media_image10.png
    Greyscale

Regarding claim 44, Brogdon teaches a vector comprising the nucleic acid molecule of the CAR, wherein the vector is a DNA vector, an RNA vector, a plasmid, a lentivirus vector, adenoviral vector or a retrovirus vector (claim 46)
Regarding claims 43 and 48, Brogdon teaches an immune effector cells (e.g. T cells or NK cells) comprising the nucleic acid molecules of a CAR, and a method of 
It would have prima facie been obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Brogdon, Brogdon2, Lee, Vaddi and Ouyang and to treat a subject having a disease associated with expression of CD123 with a JAK-STAT inhibitor and the CAR123 CAR, and to use the CD123 CAR T cell or NK cells and method of administration taught by Brogdon. As set forth above, one would have been motivated to reach the instant claims to reduce side effects associated with CD123 CAR immunotherapy and achieve optimal results.

Response to Arguments
For the rejection of claims 2, 4, 6, 7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50, and 53, under 35 U.S.C. 103 as being unpatentable over Brogdon in view of Lee, Vaddi and Ouyang, Applicant argues:

    PNG
    media_image11.png
    186
    642
    media_image11.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Lee teaches that CAR-therapy, which can be part of cancer treatment, are likely cause CRS which is closely associated with elevated level of inflammatory cytokines (Lee, page 190, col. 2, para. 3), including IL-6 (Abstract). Vaddi 
Applicant further argues:

    PNG
    media_image12.png
    351
    646
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    103
    624
    media_image13.png
    Greyscale

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, Lee not only teaches that the elevated levels of inflammatory cytokines can be used as biomarker for CRS but also teaches that the tocilizumab treatment to inhibit IL-6 (an inflammatory cytokine) for CRS, which is a component in JAK-STAT signaling pathway (see Fig. 1), is efficacious in treating CRS (Abstract). Vaddi teaches the ruxolitinib can reduce pro-inflammatory cytokines in cancer patients, e.g. MF patients, which are also at risk of CRS associated with a CAR treatment as taught by Brogdon. Therefore, a treatment targeting in reduction of pro-inflammatory cytokines would be logical for one ordinary skilled in the art. Applicant argues although infliximab, etanercept, anakinra could also provide benefit and have been used, they are not currently routinely using these agents. Actually, this shows that various therapeutic agents, which can lower inflammatory cytokines, have been tested in treating CRS (motivated to test these compounds). Given the teachings from combined references, one of ordinary skilled in the art would have had a reasonable expectation that combination of these compounds (i.e. JAK-STAT inhibitor and a CAR therapy) would be beneficial to CRS associated with a CAR therapy. In addition, these compounds are well known and widely used in the art, as evidenced by the references. The person of ordinary skill in the art would have known how to do combine them. Even though the 
Applicant further argues:


    PNG
    media_image14.png
    271
    652
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    188
    651
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth 
Applicant further argues:

    PNG
    media_image16.png
    104
    645
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    103
    633
    media_image17.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the combined references teaches combination of ruxolitinib and a CAR therapy to treat patients at risk of CRS associated with a CAR therapy. In addition, prima facie case of obviousness.  See MPEP 716.02 (d).  Thus the evidence provided with ruxolitinib preventing CRS without impairing the anti-tumor effect of CART cell is not sufficient to overcome the obviousness rejection because the claims are not limited to ruxolitinib. Thus, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2, 4, 6, 7, 10, 13, 14, 18, 43, 44, 48, 50 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,703,819 B2 (Appl. No.: 15/726,703, thereafter Pat. 819), in view of Lee (Lee et al., Blood, 124:188-195, Publication Date: 2014-05-29), Vaddi (Vaddi et al., Expert Opinion on Pharmacotherapy, 13:16, 2397-2407, Publication Date:2012-10-10), and Ouyang (Ouyang et al., Cytometry Part B 2015, 88B:236-243, Publication Date: 2014-12-30) .
Regarding these claims, the claims of Pat. 819 teach a method of treating mammal having a disease associated with a cell which expresses, comprising administering to the mammal an effective amount of an immune effector cell expressing a CAR, wherein the CAR comprises a CD 123 binding domain, a transmembrane domain, and an intracellular signaling domain (claim 2).
Regarding claim 44, the claims of Pat. 819 teaches a lentiviral vector comprising the nucleic acid molecule, or encoding the CAR polypeptide (claim 6).
Regarding claims 43 and 48, the claims of Pat. 819 teaches an immune effector cells comprising the nucleic acid molecules of a CAR, and a method of making an immune effector cell, comprising transducing the immune effector cell with the vector of a CAR (claims 1, 30-33).
The claims of Pat. 819 does not teach administering a JAK-STAT in combination with the CAR-therapy.
Lee, Vaddi and Ouyang teaches as set forth above. It would have prima facie been obvious to one of ordinarily skilled in the art at the time to combine the teaching of the claims of Pat. 819, Lee, Vaddi and Ouyang and to add a JAK-STAT inhibitor, such .

Response to Arguments
For the rejection of claims 2, 4, 6, 7, 10, 13, 14, 18, 43, 44, 48, 50 and 53  on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Pat. 10,703,819, Applicant argues:

    PNG
    media_image18.png
    104
    647
    media_image18.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the claims of Pat. 819 and a terminal disclaimer has not been filed. Therefore, the rejections above are maintained for the reasons of record.

Conclusion
No claims are allowed.
All other rejections in the Office Action of May 14, 2021 are hereby withdrawn in view of claim amendments and applicant’s arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642